           Case 1:19-cv-10078-VEC Document 22 Filed 08/10/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/10/2020
 -------------------------------------------------------------- X
                                                                :
 VALENTINA VELEVA, on behalf of others                          :
 similarly situated                                             :
                                              Plaintiff,        :
                                                                :   19-CV-10078 (VEC)
                            -against-                           :
                                                                :        ORDER
                                                                :
 TAMBURI TRATTORIA LTD and FABIO                                :
 CAMARDION,                                                     :
                                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiff filed an amended complaint on March 2, 2020, see Dkt. 14;

       WHEREAS Plaintiff filed an affidavit reflecting timely service of a summons and the

amended complaint on Defendant Tamburi Trattoria Ltd, see Dkt 21

       WHEREAS Defendant Tamburi Trattoria Ltd. has failed to appear, answer, or otherwise

respond to the Complaint by the June 9, 2020 deadline, see Fed. R. Civ. P. 12(a)(1);

       IT IS HEREBY ORDERED:

       1. Plaintiff must apply for a certificate of default against Defendant Tamburi Trattoria

           LTD no later than August 31, 2020. Within fourteen days of receiving such a

           certificate, Plaintiff must apply for a default judgment against Defendant, consistent

           with the procedures described in Attachment A to the undersigned’s Individual

           Practices in Civil Cases.

       2. Plaintiff must file an affidavit of service reflecting timely service of a summons and

           the amended complaint on Defendant Fabio Camardion no later than August 31,



                                           Page 1 of 2
        Case 1:19-cv-10078-VEC Document 22 Filed 08/10/20 Page 2 of 2




         2020 or show cause why this case should not be dismissed with prejudice as to

         Defendant Camardion for failure to prosecute under Fed. R. Civ. P. 41(b).




SO ORDERED.
                                                 _________________________________
Date: August 10, 2020                                  VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                        Page 2 of 2
